DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/079,209 filed 10/23/2020. Claims 1-16 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a server and method for providing messages by tracking provided messages, scoring of message performance, and selecting message types based on the previous messages. 
The limitations of storing objects and message types, providing the messages, tracking performance, scoring the actions and storing the scores, and selecting/providing, as drafted, is a process that, under its broadest reasonable interpretation, covers a certain method of organizing human activity, specifically managing commercial advertising interactions. In the present case, the claimed invention provides dynamic information and receives feedback for further refining the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using a processor to perform the steps and utilizing network for communication. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of assigning numeric values, communicating over a network, and storing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on calculation of scores and rules for selection (such as claims 3-8), and further defining the type/format of the information (such as claim 2). These are still directed towards the judicial exception as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 20180189823 A1) (hereafter Xie), in view of Liu et al. (US 20150006286 A1) (hereafter Liu).
As per claim 1:
A network server for providing web pages to user terminals which access through user identifications (user IDs), the network server comprising: 
a communicator connected to a network; and 
a processor configured to communicate with the user terminals through the communicator, wherein the processor is configured to: 
(See Xie ¶0095, “The server 110 may be a computer server. The server 110 may communicate with the ad generation requester terminal 130 and/or the user terminal 140 to provide the various functionality of an online advertisement service. In some embodiments, the server 110 may be a single server or a server group. The server group may be a centralized server group connected to the network 120 via an access point or a distributed server group connected to the network 120 via one or more access points, respectively. In some embodiments, the server 110 may be locally connected to the network 120 or in remote connection with the network 120. For example, the server 110 may access information and/or data stored in the ad generation requester terminal 130, the user terminal 140, and/or the storage 150 via the network 120. As another example, the storage 150 may serve as backend data storage of the server 110. In some embodiments, the server 110 may be implemented on a cloud platform. Merely by way of example, the cloud platform may include a private cloud, a public cloud, a hybrid cloud, a community cloud, a distributed cloud, an inter-cloud, a multi-cloud, or the like, or any combination thereof. In some embodiments, the server 110 may be implemented on a computing device 200 having one or more components illustrated in FIG. 2 in the present disclosure.” Xie discloses a server 
store objects associated with products on sale in a database; (See Xie ¶0131, “In 601, the generating module 410 (e.g., the access unit in the generating module 410) may access a database including a plurality of advertisement elements. In some embodiments, the generating module 410 (e.g., the access unit) may access the database and data stored in the storage 150. The advertisement elements may include at least one category of a plurality of information components. The advertisement element may include a company logo, a company name, industry, a product, a model, a copywrite, a trademark, a celebrity, or the like, or any combination thereof. In some embodiments, each advertisement element may include at least one information component. The information component may include an image, a word, a phrase, a sentence, a video, audio, or the like, or any combination thereof. The image may include a portrait image, an animal image, a scene image, a button image, or the like, or any combination thereof. The word may include a company name, a product name, a copywrite, or the like, or any combination thereof. The video may include a product video, a service video, or the like, or any combination thereof. A plurality of logo images of one or more companies may be classified as an advertisement element of company logo and stored in the database. A plurality of product images may be classified as an advertisement element of a product and stored in the database. In some embodiments, generating module 410 may update the database after generating an ad.” Xie discloses the server to include storage for advertisement objects associated with products.)
store a plurality of message types having different graphic interfaces in the database, wherein each of the message types has a layout including one or more of the objects associated with the products on sale; (See Xie ¶0132, “In 602, the generating module 410 (e.g., the access unit) may access a plurality of advertisement templates. An advertisement template may include at least one advertisement region. In some embodiments, each advertisement region may correspond to an advertisement element. For example, the advertisement template may include three advertisement regions, which may correspond to a company logo, a product and a copywrite, respectively. In some embodiments, each advertisement region may be associated with more than one advertisement element. For example, the advertisement template may include two advertisement regions, the first advertisement region be corresponding to a company logo and/or a model, and the second advertisement region be corresponding to industry, a company name, and/or a model. In some embodiments, the advertisement element corresponding to different regions may be the same or different. For example, an advertisement template may include four regions. One region may correspond to a company logo. One region may correspond to a celebrity. The other two regions may correspond to a product.” Xie discloses storing and accessing a plurality of templates, wherein the templates includes objects associated with the products.)
provide the user terminals with the web pages including at least one of the objects associated with the products on sale, and  (See Xie ¶0124, “In 502, the dispatch module 420 may dispatch the generated ads to one or more user terminals. The one or more user terminals may display the ads received on one or more channels. The one or 
track actions of the user terminals on the provided web pages; (See Xie ¶0126, “In 503, the determination module 430 may determine performance data for each of the 
score first convertibility points corresponding to the user IDs, respectively, according to the actions of the user terminals on the web pages, wherein the first convertibility points indicate indexes correlating the actions of the user terminals to a predetermined user event associated with the product on sale; 
store or update the first convertibility points corresponding to the user IDs in the database; 
(See Xie ¶0147, “In some embodiments, the audit rate auditRate(i), the overall CTR rate ctr(i), the matching rate matchRat(i), the use rate useRate(i), and the freshness rate freshnessRate(i) may be acquired from the storage 150. In some embodiments, the audit rate auditRate(i), the overall CTR rate ctr(i), the matching rate matchRat(i), the use rate useRate(i) and the freshness rate freshnessRate(i) may be updated according to a feedback from the data analysis module 440. In some embodiments, the values of the coefficients (e.g., a, c, m, u, and f) may be adjusted according to the feedback from the data analysis module 440. The generating module 410 (e.g., the determination unit) may determine scores for a plurality of advertisement templates according to the factors and the coefficients.” Xie discloses the concept of performing scoring including accounting for user interaction data.)

However Liu as shown, which talks about targeting users based on categorical content interaction, teaches the concept of scoring for convertibility on a per user basis.
 (See Liu ¶0053, “Then, the aggregated information is used to provide behavioral and profile features that can be leveraged to train a predictive machine-learning model to optimize CTR, conversion and/or reach. For example, for a given category of interest, a machine-learning model can be trained to provide a propensity score for each user based on the attributes in their user profile and their past activities or behaviors in the social network, and/or those of similar users. The propensity score may indicate the likelihood of a response by this user to a future advertisement in the category. The response could be a click and/or conversion (e.g., a product purchase, an account sign-up, etc.). For example, a machine-learning model for a `business traveler` may be determined using information about a group of previous advertising campaigns targeting business travelers. Similarly, a machine-learning model for `finance/credit card` may be determined using information about a group of previous advertising campaigns related to credit cards (e.g., campaigns run by a bank).” Liu teaches the concept of utilizing interaction information with particular objects to determine scores for a user representing a likelihood of conversion with respect to a particular category of products.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Liu with the invention of Xie. As shown, Xie discloses the concept of performing scoring using historical interaction information to optimize the selection of templates. Liu further teaches the concept of optimizing the 
select one of the plurality of message types for one of the user IDs according to one of the first convertibility points corresponding to the one of the user IDs; and (See Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of the ad and/or the number of impressions of the information components of the ad. Alternatively or additionally, the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the information components of the ad. The data analysis module 440 may also determine a score of the advertisement template based on which the ad is generated according to the analysis result.” Xie discloses the concept of ranking and selecting a layout/template based on the score.)
provide the selected one of the message types having the layout including the one or more objects to one of the user terminals which accesses through the one of the user IDs to the network server. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of providing the advertisement using the selected template/layout.)
As per claim 2:
The network server of claim 1, wherein the processor is configured to: 
score the first convertibility points corresponding to the user IDs, respectively, according to comparison between the actions of the user terminals on the web pages and the predetermined user event stored in the database, and (See Xie ¶0159, “In some embodiments, the information components obtained from the database may be determined by scores for the information components corresponding to the advertisement regions of the advertisement template. The generating module 410 (e.g., the determination unit) may determine scores for the information components according to Equation (4):

wherein k represents an information components k corresponding to the advertisement regions of the advertisement template; Score (k) represents a score for the information component k; auditRate(k) represents an audit rate of the information component k; ctrRate(k) represents an overall CTR rate of the information component k; freshnessRate(k) represents a freshness rate of the information component k. ea, ec, ef represent corresponding coefficients. The coefficients (e.g., ea, ec, ef) is non-zero values. In some embodiments, the larger the coefficient is, the more important the factor (e.g., auditRate(k), ctr(k), matchRat(k), useRate(k) or reshnessRate(k)) is.” Xie discloses the concept of the score to be determined based in part on the received user interactions and predetermined events.)
select the one of the plurality of message types for the one of the user IDs according to comparison between a predetermined threshold value and the one of the first convertibility points corresponding to the one of the user IDs. (See Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of 
As per claim 3:
The network server of claim 1, wherein the plurality of message types comprise different texts. (See Xie ¶0111, “The generating module 410 may generate a plurality of ads. An ad may include a plurality of advertisement elements. In some embodiments, an advertisement element may relate to a logo, a product, a model, a copywrite, a button, a background, an ornament, an industry classification, an industry subclassification, a business name, or the like, or a combination thereof. Merely by way 
As per claim 4:
The network server of claim 1, wherein the processor is configured to: score second convertibility points corresponding to the objects, respectively, based on the actions of the user terminals, wherein the second convertibility points indicate indexes correlating the actions of the user terminals to the objects; and store or update the second convertibility points into the database. (See Xie ¶0291, “In some embodiments, the data analysis module 440 may analyze the copywrite included in the plurality of ads. For example, the data analysis module 440 may analyze keywords included in the copywrite. In some embodiments, the generation module may generate new ad template and/or new ad based, at least in part, on the analysis result. For example, the data analysis module 440 may generate an analysis result for the first plurality of advertisements. The analysis result may include the click-through 
As per claim 5:
The network server of claim 4, wherein the processor is configured to: select candidate objects among the objects; list the candidate objects according to the second convertibility points; select one or more of the candidate objects based on the second convertibility points; and include the selected one or more of the listed candidate objects in the layout of the selected message type. (See Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of the ad and/or the number of impressions of the information components of the ad. Alternatively or additionally, the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the information components of the ad. The data analysis module 440 may also determine a score of the advertisement template based on which the ad is generated according to the analysis result.” Xie discloses the concept of tracking metrics and performing scoring on individual components and further selecting advertisements based on an optimized combination of component scores.) 
As per claim 6:
The network server of claim 1, wherein the processor is configured to: 
provide the plurality of message types to the user terminals, wherein the plurality of message types include the one or more of the objects; and 
score third convertibility points corresponding to the message types, respectively, by tracking the actions of the user terminals, wherein the third convertibility points indicate indexes correlating the actions of the user terminals to the plurality of message types.
(See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of providing multiple templates and generating different scores for each template based on the received response for each template.)
As per claim 7:
The network server of claim 6, wherein the processor is configured to select one of the message types having a highest third convertibility point as the one of the plurality of message types, when the first convertibility point of the one of the user IDs is higher than a threshold value. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some 
As per claim 8:
The network server of claim 6, wherein the processor is configured to select one of the message types having a highest third convertibility point as the one of the plurality of message types, when the first convertibility point of the one of the user IDs is equal to or lower than a threshold value. (See Xie ¶0150, “In 704, the generating module 410 
As per claim 9:
A method for providing web pages to user terminals which access through user identifications (user IDs) to a network server, the method comprising: 
storing objects associated with products on sale in a database; (See Xie ¶0131, “In 601, the generating module 410 (e.g., the access unit in the generating module 410) may access a database including a plurality of advertisement elements. In some embodiments, the generating module 410 (e.g., the access unit) may access the database and data stored in the storage 150. The advertisement elements may include at least one category of a plurality of information components. The advertisement element may include a company logo, a company name, industry, a product, a model, a copywrite, a trademark, a celebrity, or the like, or any combination thereof. In some embodiments, each advertisement element may include at least one information component. The information component may include an image, a word, a phrase, a sentence, a video, audio, or the like, or any combination thereof. The image may include a portrait image, an animal image, a scene image, a button image, or the like, or any combination thereof. The word may include a company name, a product name, a copywrite, or the like, or any combination thereof. The video may include a product video, a service video, or the like, or any combination thereof. A plurality of logo images of one or more companies may be classified as an advertisement element of company logo and stored in the database. A plurality of product images may be classified as an advertisement element of a product and stored in the database. In some embodiments, generating module 410 may update the database after generating an ad.” Xie discloses the server to include storage for advertisement objects associated with products.)
storing a plurality of message types having different graphic interfaces in the database, wherein each of the message types has a layout including one or more of the objects associated with products on sale; (See Xie ¶0132, “In 602, the generating module 410 (e.g., the access unit) may access a plurality of advertisement templates. An advertisement template may include at least one advertisement region. In some embodiments, each advertisement region may correspond to an advertisement element. For example, the advertisement template may include three advertisement regions, which may correspond to a company logo, a product and a copywrite, respectively. In some embodiments, each advertisement region may be associated with more than one advertisement element. For example, the advertisement template may include two advertisement regions, the first advertisement region be corresponding to a company logo and/or a model, and the second advertisement region be corresponding to industry, a company name, and/or a model. In some embodiments, the advertisement element corresponding to different regions may be the same or different. For example, an advertisement template may include four regions. One region may correspond to a company logo. One region may correspond to a celebrity. The other two regions may correspond to a product.” Xie discloses storing and accessing a plurality of templates, wherein the templates includes objects associated with the products.)
providing the user terminals with the web pages including at least one of the objects associated with products on sale, and (See Xie ¶0124, “In 502, the dispatch module 420 may dispatch the generated ads to one or more user terminals. The one or more user terminals may display the ads received on one or more channels. The one or more channels refer to mediums displaying the plurality of ads, for example, Facebook, Weibo, and Twitter. In some embodiments, the plurality of ads may be shown at the 
tracking actions of the user terminals on the provided web pages; (See Xie ¶0126, “In 503, the determination module 430 may determine performance data for each of the plurality of ads. In some embodiments, the performance data includes a click-through rate. The click-through rate of an ad used herein refers to a ratio of the 
scoring first convertibility points corresponding to the user IDs, respectively, according to the actions of the user terminals on the web pages, wherein the first convertibility points indicate indexes correlating the actions of the user terminals to a predetermined user event associated with the product on sale; 
storing or updating the first convertibility points corresponding to the user IDs in the database; (See Xie ¶0147, “In some embodiments, the audit rate auditRate(i), the overall CTR rate ctr(i), the matching rate matchRat(i), the use rate useRate(i), and the freshness rate freshnessRate(i) may be acquired from the storage 150. In some embodiments, the audit rate auditRate(i), the overall CTR rate ctr(i), the matching rate matchRat(i), the use rate useRate(i) and the freshness rate freshnessRate(i) may be updated according to a feedback from the data analysis module 440. In some embodiments, the values of the coefficients (e.g., a, c, m, u, and f) may be adjusted according to the feedback from the data analysis module 440. The generating module 410 (e.g., the determination unit) may determine scores for a plurality of advertisement templates according to the factors and the coefficients.” Xie discloses the concept of performing scoring including accounting for user interaction data.)
Although Xie discloses the above-enclosed invention, Xie fails to explicitly disclose the concept of utilizing scoring for convertibility on a per user basis.

 (See Liu ¶0053, “Then, the aggregated information is used to provide behavioral and profile features that can be leveraged to train a predictive machine-learning model to optimize CTR, conversion and/or reach. For example, for a given category of interest, a machine-learning model can be trained to provide a propensity score for each user based on the attributes in their user profile and their past activities or behaviors in the social network, and/or those of similar users. The propensity score may indicate the likelihood of a response by this user to a future advertisement in the category. The response could be a click and/or conversion (e.g., a product purchase, an account sign-up, etc.). For example, a machine-learning model for a `business traveler` may be determined using information about a group of previous advertising campaigns targeting business travelers. Similarly, a machine-learning model for `finance/credit card` may be determined using information about a group of previous advertising campaigns related to credit cards (e.g., campaigns run by a bank).” Liu teaches the concept of utilizing interaction information with particular objects to determine scores for a user representing a likelihood of conversion with respect to a particular category of products.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Liu with the invention of Xie. As shown, Xie discloses the concept of performing scoring using historical interaction information to optimize the selection of templates. Liu further teaches the concept of optimizing the content using historical interaction information on a per user basis. Liu teaches this concept to better target the advertisements to specific users (See Liu ¶0007). Thus it 
selecting one of the plurality of message types for one of the user IDs according to one of the first convertibility points corresponding to the one of the user IDs; and (See Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of the ad and/or the number of impressions of the information components of the ad. Alternatively or additionally, the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the information components of the ad. The data analysis module 440 may also determine a score of the advertisement template based on which the ad is generated according to the analysis result.” Xie discloses the concept of ranking and selecting a layout/template based on the score.)
providing the selected one of the message types having the layout including the one or more objects to one of the user terminals which accesses through the one of the user IDs to the network server. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of providing the advertisement using the selected template/layout.)
As per claim 10:
The method of claim 9, wherein: 
the scoring of the first convertibility points comprises scoring the first convertibility points corresponding to the user IDs, respectively, according to comparison between the actions of the user terminals on the web pages and the predetermined user event stored in the database, and (See Xie ¶0159, “In some embodiments, the information components obtained from the database may be determined by scores for the information components corresponding to the advertisement regions of the advertisement template. The generating module 410 (e.g., the determination unit) may determine scores for the information components according to Equation (4):
Score(k)=ea*auditRate(k)+ec*ctrRate(k)+ef*freshnessRate(k)  (4),

the selecting of the one of the plurality of message types comprises selecting the one of the plurality of message types for the one of the user IDs according to comparison between a predetermined threshold value and the one of the first convertibility points corresponding to the one of the user IDs. (See Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of the ad and/or 
As per claim 11:
The method of claim 9, wherein the selecting of the one of the plurality of message types comprises: 
selecting a first message type among the plurality of message types, when the first convertibility point of the one of the user IDs is higher than a threshold value; and selecting a second message type different from the first message type among the plurality of message types, when the first convertibility point of the one of the user IDs is equal to or lower than the threshold value. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of selecting a plurality of template with the highest scores. See also Liu ¶0060, “Using the machine-learning model, the users of the social network are assigned scores based on their user-profile and previous behavioral features. Then, the users are rank-ordered based on their scores, and the computer system selects a threshold to identify the subset that is likely to respond to future advertisements (such as display ads, emails, direct marketing, etc.) in the target group or category. Compared with the baseline (without using the targeting technique), the identified subset may have a 23.37% increase in CTR and a 31.06% increase in reach. Thus, the targeting technique allows the identification of high-quality users (i.e., those with a high CTR) and a large number of impressions (i.e., high reach).” Liu further teaches the concept of applying a threshold for the scores.)
As per claim 12:
The method of claim 9, further comprising: scoring second convertibility points corresponding to the objects, respectively, based on the actions of the user terminals, wherein the second convertibility points indicate indexes correlating the actions of the user terminals to the objects; and storing or updating the second convertibility points into the database. (See Xie ¶0291, “In some embodiments, the data analysis module 440 may analyze the copywrite included in the plurality of ads. For example, the data analysis module 440 may analyze keywords included in the copywrite. In some embodiments, the generation module may generate new ad template and/or new ad based, at least in part, on the analysis result. For example, the data analysis module 440 may generate an analysis result for the first plurality of advertisements. The analysis result may include the click-through rate, the number of impressions, or the conversion rate of the plurality of ads (and/or of the information component of the first plurality of ads). The generation module 410 may generate a plurality of new ads based, at least in part, on a result of the analysis of the at least one of the click-through rate, the number of impressions, or the conversion rate of the first plurality of ads. For example, the generation module 410 may be more likely to select an advertisement element having a high ranking of the click-through rate (after being updated) among the advertisement elements to be inserted into a new ad. In some embodiments, the data analysis module 440 may analyze the number of impressions of each of the plurality of ads and the number of impressions of the information components to obtain the analysis result. The data analysis module 440 may analyze the conversion rate of each of the plurality of ads and the conversion rate of each of the information components to obtain the analysis result. 
As per claim 13:
The method of claim 12, further comprising: selecting candidate objects among the objects; listing the candidate objects according to the second convertibility points; selecting one or more of the candidate objects based on the second convertibility points; and including the selected one or more of the listed candidate objects in the layout of the selected message type. (See Xie ¶0149, “In some embodiments, the rank of the plurality of advertisement templates may be updated based on an analysis result determined by the data analysis module 440. The analysis result may be determined according to the processes 1700, 1800, 1900, 2000, 2100, 2200 discussed below. For example, the data analysis module 440 may analyze the number of clicks on an ad and/or the number of clicks of the information components of the ad to obtain an analysis result. The data analysis module 440 (or the generation module 410) may rank this advertisement template by comparing its score with other advertisement templates. Alternatively or additionally, the data analysis module 440 may obtain an analysis result by analyzing the number of impressions of the ad and/or the number of impressions of the information components of the ad. Alternatively or additionally, the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the 
As per claim 14:
The method of claim 9, further comprising: providing the plurality of message types to the user terminals, wherein the plurality of message types include the one or more of the objects; and scoring third convertibility points corresponding to the message types, respectively, by tracking the actions of the user terminals, wherein the third convertibility points indicate indexes correlating the actions of the user terminals to the plurality of message types. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of providing multiple templates and generating different scores for each template based on the received response for each template.)
As per claim 15:
The method of claim 14, wherein the selecting of the one of the plurality of message types comprises selecting one of the message types having a highest third convertibility point when the first convertibility point of the one of the user IDs is higher than a threshold value. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of selecting a template with the highest score. See also Liu ¶0060, “Using the machine-learning model, the users of the social network are assigned scores based on their user-profile and previous behavioral features. Then, the users are rank-ordered based on their scores, and the computer system selects a threshold to identify the subset that is likely to respond to future advertisements (such as display ads, emails, direct marketing, etc.) in the target group or category. Compared with the baseline (without using the targeting technique), the identified subset may have a 23.37% increase in CTR and a 31.06% increase in reach. Thus, the targeting technique allows the identification of high-quality users (i.e., those with a high CTR) and a large number 
As per claim 16:
The method of claim 14, wherein the selecting of the one of the plurality of message types comprises selecting one of the message types having a highest third convertibility point when the first convertibility point of the one of the user IDs is equal to or lower than a threshold value. (See Xie ¶0150, “In 704, the generating module 410 (e.g., the determination unit) may determine one or more advertisement templates based on the plurality of advertisement templates, the demand quantity, and the ranking. In some embodiments, the generating module 410 (e.g., the determination unit) may select the demand quantity of advertisement templates from the plurality of advertisement templates based on the ranking. For example, the demand quantity of the advertisement template is 8, and the generating module 410 may select 8 advertisement templates with the 8 top ranking from the plurality of advertisement templates. The generating module 410 may determine the 8 advertisement templates with the 8 top ranking with respect to the ad generation request.” Xie discloses the concept of selecting a template with the highest score. See also Liu ¶0060, “Using the machine-learning model, the users of the social network are assigned scores based on their user-profile and previous behavioral features. Then, the users are rank-ordered based on their scores, and the computer system selects a threshold to identify the subset that is likely to respond to future advertisements (such as display ads, emails, direct marketing, etc.) in the target group or category. Compared with the baseline (without using the targeting technique), the identified subset may have a 23.37% 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dellovo (US 20080040175 A1), which talks about dynamically generated advertisements using layouts and scoring for further refinement of dynamic generation.
Anand et al. (US 20080140476 A1), which talks about smart advertisement generation adapted for particular user profiles.
Bilenko et al. (US 20110295687 A1), which talks about per user profile and personalized advertisements.
Press et al. (US 20140122232 A1), which talks about dynamic advertisement generation.
Hamedi et al. (US 20190034976 A1), which talks about automated content design and creation based on user preference and activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622